      Case: 1:21-cv-01655-PAB Doc #: 1-3 Filed: 08/25/21 1 of 1. PageID #: 33



From: Chuck Aliff <califf@fopohio.org>
Sent: Monday, December 7, 2020 1:11 PM
To: Kimberlee Warren <cpkbw@cuyahogacounty.us>
Cc: Christopher Russ <cruss@cuyahogacounty.us>; Erricka L Grays <cpeld@cuyahogacounty.us>
Subject: RE: FOP Dues for Fair Share Members - Janus Act

Kimberlee, I will forward your e-mail to the main office to have your name removed from our member
rolls. Thank you.



Chuck Aliff

FOP/OLCI Staff Representative

2721 Manchester Road

Akron, Ohio 44319

cell: (440) 213-8594

off: (330) 753-7080

fax: (330) 753-8955




                                                                                     Exhibit C. Pg.0001
